EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 18 and 19 have been rejoined.

In the claims,
Claim 1, line 11, after “concentration”, replace “up to about 1 wt.%” with “of 0.2 to 1 wt.%”.
Claim 10, line 2, after “the” and before “mini-random”, add “polypropylene”.
Claim 11, line 2, after “the” and before “mini-random”, add “polypropylene”.
Claim 13, line 1, after “wherein” and before “mini-random”, add “the polypropylene”.
Claim 14, line 1, after “the” and before “mini-random”, add “polypropylene”.
Claim 16, line 2, after “the” and before “film”, insert “multilayer”.
Claim 16, line 7, after “the” and before “mini-random”, add “polypropylene”.
Claim 16, line 9, after “layer” and before “mini-random”, add “polypropylene”.
Claim 17, line 1, after “the” and before “film”, insert “multilayer”.
Claim 18, line 2, after “the” and before “film”, insert “multilayer”.
Claim 19, line 1, after “label” and before “wherein”, insert “of claim 18”.

Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Pollmann on 29 Sep. 2021.



Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Musgrave et al. (US Patent Application 2005/0203264 A1, published 15 Sep. 2005, hereinafter Musgrave), Park (US Patent 4,419,411, published 06 Dec. 1983, hereinafter Park), Sobottka (US Patent 5,366,645, published 22 Nov. 1994, hereinafter Sobottka), Kumar et al. (US Patent Application 2007/0149660 A1, published 28 Jun. 2007, hereinafter Kumar), and Appleyard et al. (US Patent Application 2002/0173602 A1, published 21 Nov. 2002, hereinafter Appleyard).

Musgrave et al. (US Patent Application 2005/0203264 A1, published 15 Sep. 2005, hereinafter Musgrave) teaches a mini-random copolymer of ethylene and propylene, wherein the ethylene content ranges from 0.2 to 0.8 wt.% (Abstract and paragraph 0012).  Musgrave teaches that this copolymer provides polymer structures which can be correlated with desired end product characteristics, such as processability, stiffness, toughness, and optical properties, and end products include films (paragraph 0013).  Musgrave teaches that calcium stearate can be included as a (acid) neutralizer at about 500 - 4000 ppm, depending on the application (paragraph 0024).  Musgrave teaches that various additives may be added in different embodiments (paragraph 0018); thus, Musgrave teaches an embodiment in which a film of his copolymer consists of his copolymer and calcium stearate.


Park (US Patent 4,419,411, published 06 Dec. 1983, hereinafter Park) teaches a multi-layer polypropylene film structure with a low coefficient of friction over a wide temperature range (Abstract).  Park teaches that the polymer in the skin layers is an ethylene-propylene copolymer which contains 2 – 7 wt.% ethylene (col. 2, line 64 – col. 3, line 3); therefore, it is the examiner’s position that this copolymer is a polypropylene mini-random homopolymer.  Park teaches that the skin layer contains silica and silicone oil, with the silica have a particle size of 0.5 to 5 microns, the silica particles are present in the amount of 0.05 to 0.5 wt.% of the skin layer, and the silicone oil is present in the amount of 0.15 to 0.4 wt.% (col. 4, lines 8-21).  Therefore, the amount of polypropylenes in the skin layer of Park is 99.1 – 99.8 wt.%.  Park teaches that the relative thickness of each skin layer is 1.5 – 15% of the core layer, and the overall thickness of the multi-layer film is about 0.35 – 2.0 mils (8.9 – 51 [Symbol font/0x6D]m) (col. 3, lines 30-38).  Thus, the thickness of the core is 6.8 (8.9/(1+2*15%)) to 49.5 [Symbol font/0x6D]m (51/(1+2*1.5%)), and the thicknesses of the skin layers are 0.13 to (8.9/(2+1/1.5%)) to 5.9 [Symbol font/0x6D]m (51/(2+1/15%)).
Park does not disclose that his skin layers comprise propylene homopolymer nor skin layers with the claimed ratio of amount of the homopolymer of polypropylene by weight to the amount of silica by weight. 


Sobottka does not teach skin layers with the claimed ratio of amount of the homopolymer of polypropylene by weight to the amount of silica by weight. 

Kumar et al. (US Patent Application 2007/0149660 A1, published 28 Jun. 2007, hereinafter Kumar) teaches adding calcium stearate to polypropylene homopolymers and copolymers in amounts ranging from 0.0005 to 50 wt.% (paragraphs 00411-0414).
Kumar does not disclose 
Kumar does not disclose the inclusion of skin layers on a polypropylene mini-random film.

Appleyard et al. (US Patent Application 2002/0173602 A1, published 21 Nov. 2002, hereinafter Appleyard) teaches a film composed of a random propylene copolymer with 0.7 to 1.4 wt.% ethylene (Abstract).  Appleyard teaches the inclusion of calcium stearate as a stabilizer in amounts up to 2 wt.% (paragraph 0083).  Appleyard teaches that his films had haze values of 0.1 % (paragraphs 0156-0157 and Table 3).


Claims 1-14, 16-17, and 20 are allowable.  Claims 18-19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions a multilayer film and an adhesive tape or adhesive label, as set forth in the Office action mailed on 25 May 2021, is hereby withdrawn and claims 18 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Given that claims 18 and 19 include all the limitations of allowable claim 1, it is noted that present claims 18 and 19 are allowable over of Musgrave, Park, Sobottka, Kumar, and Appleyard for the same reasons set forth above.

In light of the above, the present claims are passed to issue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787